                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL WAYNE TOBIN                            :          CIVIL ACTION
                                               :
              v.                               :
                                               :
ANDREW SAUL, Commissioner of                   :
Social Security                                :          NO. 20-3757

                            MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                                    May 25, 2021

       Michael Wayne Tobin (“Plaintiff”) seeks review of the Commissioner’s decision

denying his claim for disability insurance benefits (“DIB”). For the following reasons, I

will grant the Defendant’s uncontested motion for remand and remand this matter for

further proceedings.

I.     PROCEDURAL HISTORY

       Plaintiff was born in August 1, 1988, and applied for DIB on October 11, 2016,

alleging disability as of August 1, 2014, due to cyclical vomiting syndrome (“CVS”),

abdominal migraines, migraines, anxiety, depression, and intestinal malrotation. Tr. at

68, 186, 189, 234. 1 After his claim was denied initially, id. at 69-73, he requested a

hearing before an administrative law judge (“ALJ”), id. at 77-78, which occurred on

March 29, 2019. Id. at 33-57. On April 17, 2019, the ALJ denied Plaintiff’s claim. Id. at

10-21. On June 3, 2020, the Appeals Council denied Plaintiff’s request for review, id. at




       1
        To be entitled to DIB, a claimant must establish that he became disabled on or
before his date last insured. Plaintiff’s date last insured at the time of his application was
December 31, 2019. See tr. at 234.
1-6, making the ALJ’s April 17, 2019 decision the final decision of the Commissioner.

20 C.F.R. § 404.1572.

       Plaintiff initiated this action by filing his complaint on August 2, 2020. Doc. 1. In

response to Plaintiff’s brief in support of his request for review (Doc. 15), Defendant

filed an uncontested motion for remand that does not specify the basis for the requested

remand other than to say that the case requires further administrative action. Doc. 16

¶ 2. 2 Defendant represents that on remand “the Commissioner . . . will refer the case to

an [ALJ] for further proceedings, including the opportunity for a hearing and a new

decision that reconsiders Plaintiff’s claim.” Id. ¶ 3.

II.    DISCUSSION

       Plaintiff challenges the merits of the ALJ’s decision. Because remand is

uncontested, I will comment only briefly on Plaintiff’s arguments.

       Review of the record reveals that Plaintiff suffers from a significant number of

often intertwined impairments, with diagnoses including migraine headaches, CVS,

irritable bowel syndrome (“IBS”) with diarrhea, anxiety, and depression, among others.

E.g. tr. at 460, 748, 771, 876, 1582, 1586, 1658, 1666 (migraine/abdominal migraine);

189, 204, 214, 446, 454, 495, 502, 1014, 1016, 1582, 1586, 1658, 1666, 1684, 1687, 1692

(anxiety/depression); 446, 454, 489, 495, 503, 555, 748, 779 (CVS or intractable

vomiting), 265-68 (calendar of vomiting 01/01/17 to 02/25/19). Plaintiff argues that the




       The parties consented to magistrate judge jurisdiction pursuant to 28 U.S.C.
       2

§ 636(c). See Standing Order, In RE: Direct Assignment of Social Security Appeal
Cases to Magistrate Judges (Pilot Program) (E.D. Pa. Sept. 4, 2018); Doc. 3.
                                            2
ALJ improperly relied upon his own lay judgment and failed to understand Plaintiff’s

primary impairments, and that the ALJ failed to include all of Plaintiff’s functional

limitations in his RFC assessment. Doc. 15 at 4.

       In his decision, the ALJ found that Plaintiff has severe impairments of migraine,

CVS, and IBS. Tr. at 12. The ALJ found that Plaintiff’s substance abuse and mental

disorders are not severe impairments, and that none of his conditions meet or medically

equal the listing of impairments. Id. at 12-13, 14. He found that Plaintiff retains the RFC

to perform the full range of light work. Id. t 14. The ALJ accepted the vocational

expert’s (“VE”) testimony that a person with Plaintiff’s vocational factors and RFC could

perform work Plaintiff’s past relevant work as a cashier and auto salesperson. Id. at 19.

       With respect to the ALJ’s consideration of Plaintiff’s primary impairments, it is

notable that Plaintiff has multiple and often intertwined impairments that have resulted in

multiple hospitalizations throughout 2016 and early 2017 as well as in October 2018 and

February 2019, tr. at 16-18, and yet the ALJ rendered his decision in April 2019 without

the benefit of any opinion evidence more recent than February 2017. Id. at 18. For

example, the record is replete with evidence of significant problems attributable to

Plaintiff’s multiple gastrointestinal impairments. The ALJ acknowledged record

evidence that Plaintiff experiences stomach cramping, diffuse abdominal pain and

tenderness, low back pain, chronic wall thickening, abdominal mass due to a “bowel

loop” in the colon, and hiatal hernia, id. at 15-18 (with record citations), and the record

contains numerous references to additional symptoms associated with Plaintiff’s

impairments, including weight gain and loss, cramping and diarrhea, bile and related
                                              3
issues, and fatigue. Nevertheless, the ALJ did not obtain an updated expert opinion.

Moreover, in light of evidence that Plaintiff’s limited treatment during most of 2014

through 2016 is attributable to his indigent status and lack of insurance, together with

record evidence of mental impairments, the ALJ’s failure to obtain a mental consultative

examination is also problematic.

       With respect to the ALJ’s RFC assessment, the ALJ found that Plaintiff could

perform the full range of light work, and that he could therefore perform his past relevant

work. However, the ALJ failed to make a specific finding as to how many hours Plaintiff

could lift and carry, despite evidence of some limitation related to his right arm and

shoulder. Tr. at 1052-1102, 1577, 1580, 1685. Although the ALJ accepted the state

agency physician’s opinion in its entirety, the ALJ disregarded the postural and non-

exertional limitations contained in the doctor’s assessment. The ALJ also failed to

address whether Plaintiff could sustain any work, as for example Plaintiff has a history of

absenteeism and unscheduled breaks attributed to his conditions, and requires multiple

and lengthy bathroom breaks during the day as a result of his IBS and CVS impairments,

both of which the ALJ found to be severe. Additionally, the ALJ’s own findings indicate

that Plaintiff was repeatedly hospitalized during the period at issue. See id. at 17 (noting

Plaintiff was hospitalized nine times within 2016).

       Finally, with respect to Plaintiff’s mental impairments, the ALJ found that

Plaintiff had mild mental functional limitations in the areas of interacting and responding

to others and concentrating, persisting, and maintaining pace. Tr. at 13. However, the

ALJ failed to include any mental functional limitations in his RFC hypotheticals to the
                                             4
VE, and in the RFC assessment. Id. at 14, 51-52. This omission is compounded by the

fact that Plaintiff’s past relevant work as a cashier and auto salesperson are both

extremely social jobs.

       For all of these reasons, I will grant the motion for remand.

III.   CONCLUSION

       For the foregoing reasons, I will grant the Defendant’s unopposed motion for

remand.

       An appropriate Order and Judgment Order follow.




                                              5
